News Release Investor Relations Contact: Jonathon Tudor InsWeb Corporation 916-853-3386 jtudor@insweb.com InsWeb Reports Second Quarter 2009 Results SACRAMENTO, Calif., July 28, 2009 – InsWeb Corp. (NASDAQ: INSW), a leading online insurance marketplace, today announced results for the second quarter ended June 30, Revenues for the second quarter of 2009 were $8.0 million, a decrease of approximately 16% as compared to $9.5 million in the first quarter of 2009, and a decrease of approximately 9% as compared to $8.8 million in the second quarter of 2008. Net loss for the second quarter of 2009 was $595,000, or $0.12 per diluted share.
